*305OPINION.
Trussell : Following the rule laid down by the Board in its decision and opinion in the case of Plains Buying & Selling Assn. 5 B. T. A. 1147, we are of the opinion that the Board acquired jurisdiction in this action by virtue of the appeals filed under the provisions of the Revenue Act of 1924 and prior to the adjudication of bankruptcy on May 17,1926, and that the Board is not ousted of such jurisdiction by virtue of section 282(a) of the Revenue Act of 1926.
At the trial counsel for the parties then represented agreed to and dictated into the record a stipulation in words and figures as follows: The parties to this appeal agree (1) that the inventory of January 1, 1919 was $858,862.54, (2) that in the year 1918 the Hoffman Leaf Tobacco Co. expended for labor and supplies and similar expenditures $201,877.73, no part of which has been allowed as a deduction, and that appellants are entitled to said amounts as a deduction, (3) in all other respects the Commissioner’s determinations are correct.
The deficiencies may he redetermined in accordance with the foregoing findings of fact and opinion upon 16 days’ notice, pursuant to Buie 60, and judgment will he entered accordingly.